Citation Nr: 9928230	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-17 381	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945, and was a prisoner of war of the German government from 
December 1944 to April 1945.  

Prior to his demise, the veteran filed a claim seeking 
entitlement to service connection for irritable bowel 
syndrome.  In February 1989, entitlement to service 
connection was denied.  The veteran died on 
March [redacted], 1989.

In March 1989, the claimant submitted an application for 
burial benefits and in April 1989, the veteran's widow filed 
a claim of entitlement to service connection for the cause of 
the veteran's death.  

Regarding entitlement to burial benefits, in a May 1989 
letter, the claimant was told that payment to her in the 
amount of $300.00 for the burial expenses of the deceased 
veteran and that the payment was based on nonservice-
connected death.  The claimant was also told that she would 
be notified at a later date about the claim for the service-
connected burial allowance.  

In a May 1989 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Portland, Oregon, 
denied the claimant's claim of entitlement to service 
connection for the cause of the veteran's death.  Notice of 
disagreement was received in June 1989.  It is noted that on 
notice of disagreement, "(Burial Allotment)(S.C.)" was 
noted.  In July 1989, a statement of the case addressing the 
issue of entitlement to service connection for "status post 
transverse colostomy with history of diverticulosis and 
diverticulitis" and entitlement to service connection for 
the cause for the veteran's death was issued to the claimant.  
The claimant thereafter perfected a timely appeal.  

In February 1990, the claimant retained J.S., an attorney at 
law, as her representative.

On appellate review in August 1991, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
status post transverse colostomy with history of 
diverticulosis and diverticulitis and entitlement to service 
connection for the cause of the veteran's death.  The 
claimant appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court).

Pursuant to an Unopposed Motion for Remand, the Court vacated 
the Board's decision and remanded the claims to the Board for 
compliance with the motion's instructions.  See Noe v. 
Derwinski, U.S. Vet. App. No. 91-1772 (Apr. 30, 1992).  In 
October 1992, the Board remanded the case to the RO in order 
to provide the claimant's representative a reasonable 
opportunity to obtain and present additional evidence in 
support of the claim.  It is noted that in September 1992, 
the claimant retained D.B.W., an attorney at law, as her 
representative and at that time, D.B.W. submitted a copy of 
an attorney-client fee agreement.

After developing additional evidence, in a decision dated on 
March 27, 1995, the Board again denied service connection for 
the cause of the veteran's death.  The Board decision, 
however, granted service connection for irritable bowel 
syndrome for the purpose of accrued benefits.  A September 
1995 rating decision implemented the Board determination and 
evaluated the disability as 10 percent disabling, effective 
from May 20, 1988.  It is noted that in September 1995, the 
RO told the claimant that the combined evaluation assigned to 
the veteran for the period of May 20, 1988, until the date of 
his death, remained at 100 percent and that the service 
connection award did not change the veteran's rate of 
service-connected disability compensation during that period.  
Therefore, no accrued benefits was payable because of 
additional service-connected disability being assigned to the 
veteran.

In June 1995, W.G.S., the attorney, submitted a VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, executed in May 1995, showing that he had 
been retained for representation associated with the 
Dependency and Indemnity Compensation (DIC) and accrued 
benefits claims.  The attorney told VA that he and the 
claimant had entered into a fee agreement in May 1995 and 
that the contract provided that the client agreed to pay a 
"contingent fee" equal to 20 percent of the total amount of 
any past-due benefits awarded on the basis of the claim.  
Within the contract, it was noted that the contingent fee was 
to be paid by VA directly to the attorney from any past-due 
benefits awarded on the basis of the client's claim until and 
unless the fee is paid to the attorney by VA and that the 
client agreed to pay said contingent fee directly to attorney 
in the event VA failed to do so.  The claimant's and 
attorney's signatures, as well as the VA file number were in 
the contract.  

Disagreeing with the Board's denial of entitlement to service 
connection for the cause of the veteran's death, the claimant 
again appealed to the Court.  After reviewing the Appellant's 
and Appellee's briefs on appeal, by a subsequent Court Order, 
Noe v. Brown, U.S. Vet. App. No. 95-333 (Jan. 27, 1997), the 
Court vacated the March 1995 Board decision and remanded the 
claim to the Board for compliance with the Court's 
instructions.  

In July 1997, the Board remanded the claim for additional 
processing in compliance with the Court's instructions.  
After accomplishing the remand directives and confirming and 
continuing the denial, the RO returned the matter to the 
Board for appellate review.  In a December 18, 1998 decision, 
the Board granted entitlement to service connection for the 
cause of the veteran's death.  In February 1999, the RO 
implemented the Board's decision. 

In April 1999, VA told the claimant that entitlement to 
service-connected death benefits had been granted.  The 
claimant was told she was eligible for a payment in the 
amount of $1,556, the amount of benefit the veteran would 
have been eligible for the month of his death.  The claimant 
was also told that she was entitlement to service connected 
burial benefit payment.  A payment of $300.00 for burial was 
previously paid in 1989.  The additional amount she was 
entitled to was $1,421, representing $1,200 in burial 
benefits and $221 in transportation expenses; and monthly 
eligibility rate for DIC payments, effective from March 1, 
1989.  

In a separate April 1999 letter, VA again apprised the 
claimant of her payment award.  VA also told the claimant 
that the file contained an attorney fee agreement, which 
provided for the payment of attorney fees by VA directly from 
past-due benefits.  The maximum amount of past due benefits 
resulting from the DIC award was computed as ($88,781) and 
twenty percent of the maximum amount of past-due benefits was 
$17,756.20.  Twenty percent of $1,421 of the past-due amount 
of the burial was $284.  The claimant was told that the 
records in the case were being transferred to the Board for a 
determination of eligibility for payment of attorney fees 
from any past-due benefits and that the maximum attorney fee 
payable amount, $17,756.20, had been withheld, pending a 
determination by the Board.  When the Board had made a 
decision, fees would be awarded to the attorney and any 
excess amounts withheld would be released to her.  The 
claimant was also told that she and her attorney should send 
any evidence or argument concerning payment of attorney fees 
from past-due benefits directly to the Board within 30 days 
and apprised of applicable law and regulation.  No additional 
evidence was received.

In a decision dated on July 15, 1999, the Board granted 
eligibility for payment of attorney fees from past-due 
benefits by VA, effective from March 1, 1989 through December 
18, 1998 for the awarding of entitlement to service 
connection for the cause of the veteran's death.  However, 
because the claim of entitlement to service connection for 
the cause of the veteran's death was granted, the appellant 
also became entitled to an additional amount of burial 
benefits.  As noted above, in April 1999, the additional 
amount came to $1,421.00 and the RO withheld 20 percent or 
$284.20 for potential payment of attorney fees.  As such, the 
Board must review the file to determine whether the attorney 
is entitled to fees from the additional amount of burial 
benefits awarded.  The decision below addresses this matter 
to that extent and only to that extent.  


FINDINGS OF FACT

1.  In May 1989, the RO told the claimant that payment to her 
in the amount of $300.00 for the burial expenses of the 
deceased veteran would be issued and that the payment was 
based on nonservice-connected death.  

2.  In August 1991, the Board, inter alia, promulgated a 
decision denying entitlement to service connection for the 
cause of the veteran's death, thereby, in effect, denying 
entitlement to additional payment of burial and funeral 
expenses due to service-connected disability.  Notice of 
disagreement leading to that decision was received subsequent 
to November 18, 1988.

3.  In February 1990, the claimant was represented by J.S., 
an attorney-at-law.

4.  In April 1992, the Court granted an unopposed motion for 
remand and thereby vacated and remanded the Board's 1991 
decision.  

5.  In September 1992, the claimant retained D.B.W., an 
attorney-at-law, as her representative.

6.  In a decision dated on March 27, 1995, the Board, inter 
alia, promulgated a decision denying entitlement to service 
connection for the cause of the veteran's death.  Again, in 
effect, denying the appellant's claim of entitlement to 
additional burial benefits.

7.  In May 1995, the attorney and claimant entered into an 
Attorney-Client Fee Agreement; the agreement stated that the 
payment of the attorney fees in the amount of 20 percent was 
contingent on an award of any back-pay benefits and the 
contingent fee was to be withheld by VA.

8.  In January 1997, the Court vacated the Board's 1995 
decision, denying entitlement to service connection for the 
cause of the veteran's death and remanded the case to the 
Board.  Pursuant to the Court's directives, in July 1997, the 
Board remanded the matter for additional development.  

9.  In a December 18, 1998 decision, the Board granted 
entitlement to service connection for the cause of the 
veteran's death.  Consequently, because service connection 
for cause of death benefits were granted, in April 1999, the 
RO granted entitlement to additional burial benefits in the 
amount of $1,421.  

10.  The fee agreement between the attorney and claimant was 
entered into within the requisite time period and the 
provisions contained within the agreement are reasonable.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of entitlement to additional benefits for burial 
benefits, have been met.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1999); 38 C.F.R § 20.609 (1998).

2.  The fee specified in the agreement as being payable 
directly by VA to the attorney and amounting to no more than 
20 percent of past-due benefits awarded to the veteran is 
reasonable.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 
38 C.F.R § 20.609(f),(g),(h) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the Department with respect to benefits 
under laws administered by the Secretary, a fee may not be 
charged, allowed, or paid for services of agents and 
attorneys with respect to services provided before the date 
on which the Board first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if a final decision has 
been promulgated by the Board with respect to the issue or 
issues, involved; as such, fees may not be charged, allowed, 
or paid for services provided before the date of the Board's 
decision; the Notice of Disagreement which preceded the Board 
decision with respect to the issue or issues, involved was 
received by the agency of original jurisdiction on or after 
November 18, 1988; and the attorney-at-law or agent was 
retained not later than one year following the date that the 
decision by the Board with respect to the issue or issues, 
involved was promulgated.  (This condition will be considered 
to have been met with respect to all successor attorney-at-
law or agents acting in the continuous prosecution of the 
same matter if a predecessor was retained within the required 
time period.)  All of the foregoing conditions must have been 
met.  38 C.F.R. § 20.609.

In this case, the criteria for entitlement to attorney fees 
from past-due benefits resulting from the awarding of 
additional burial benefits are met.  At the outset, the Board 
acknowledges that a final decision expressly denying 
entitlement to additional payment for burial and funeral 
expenses has not been promulgated.  Nonetheless, because a 
final determination denying entitlement to service connection 
for the cause of the veteran's death was rendered in August 
1991, the Board finds that in August 1991 and in subsequent 
Board determinations thereafter, the issue of entitlement to 
additional burial benefits was also, in effect, determined 
and denied.  To substantiate the foregoing, it is also noted 
that on the claimant's June 1989 notice of disagreement, 
"(Burial Allotment)(S.C.)" was noted.  This also indicates 
that the claimant wanted to prosecute her claim for burial 
benefits based on the veteran's death due to service-
connected disability.  See generally, 38 U.S.C.A. § 7105(c) 
(West 1991); In the Matter of the Fee Agreement of Hugh D. 
Cox, 11 Vet. App. 158 (1998); In the Matter of the Fee 
Agreement of Smith, 10 Vet. App. 311 (1997); 
38 C.F.R. §§ 20.200, 20.201 (1998).  As such, a final 
decision with respect to this matter has been rendered and 
the criteria prescribed in 38 U.S.C.A. § 5904(c)(1) are met.  
That is, a final decision with respect to the matter at issue 
was rendered in August 1991, notice of disagreement which 
preceded the August 1991 Board decision was received 
subsequent to November 18, 1988 and even though the claimant 
retained other attorneys during the course of the appeal, in 
accordance with applicable law and regulation, the claimant, 
nevertheless, by law, designated the attorney as her 
representative within the requisite time period.  See 
38 C.F.R. § 20.609(c)(3).

The record also shows that a valid fee agreement between the 
attorney and claimant was entered into for eligibility to 
payment of attorney fees.  Agreement for the payment of fees 
for services of attorneys-at-law must be in writing and 
signed by the claimant and attorney-at-law.  The agreement 
also must include the names of the claimant and attorney, the 
applicable VA file number, and the specific terms under which 
the amount to be paid for the services of the attorney-at-law 
or agent will be determined.  In addition, a copy of the 
agreement must be filed with the Board within 30 days of its 
execution.  38 C.F.R. § 20.609(g).  Here, the May 1995 fee 
agreement recorded the name of the claimant and attorney, the 
VA file number, and specified the terms under which the 
amount to be paid would be determined.  The fee agreement was 
also filed with VA within the same month of its execution.  
Considering the foregoing, the requisite criteria of Section 
20.609(g) are met.  

Additionally, the record shows that the attorney may receive 
payment directly by VA from past-due benefits.  In this 
matter, law and regulation provide that subject to the above-
discussed applicable criteria, the claimant and an attorney-
at-law may enter into a fee agreement providing that payment 
for the services of the attorney-at-law will be made directly 
to the attorney-at-law by VA out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court or as a result of a reopened claim before VA 
following a prior denial of such benefits by the Board or an 
appellate court only if the following criteria are met: 
(1) the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant, i.e., if all or any part of the relief sought 
is granted; and (3) the award of past-due benefits results in 
a cash payment to a claimant from which the fee may be 
deducted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  Id.

The requisite elements of 38 U.S.C.A. § 5904(d); 
38 C.F.R. § 20.609(h) are met.  Here, the total fee payable 
does not exceed 20 percent of the total amount of past-due 
benefits awarded, as the May 1995 fee agreement between the 
claimant and attorney specifically states that the fee will 
equal 20 percent of any back benefits payable to the 
claimant; the amount of the fee is contingent on whether or 
not the claim is resolved in a manner favorable to the 
claimant, as the agreement states that the attorney shall be 
paid 20 percent of any back benefits and thereby, clearly 
makes the payment of the fee dependent on favorable action 
taken in the case; and the record clearly shows that the 
award of past-due benefits has resulted in a cash payment to 
the claimant from which the attorney fee has been deducted, 
as in April 1999, the RO provided the claimant with an 
accounting of the total amount payable to her ($1,421.00) and 
the maximum amount for attorney fees payable and that were 
being withheld, 20 percent ($284.20).  

It is also noted that VA regulation provides that fees which 
total no more than 20 percent of any past-due benefits 
awarded are presumed reasonable; hence, the requirements of 
38 C.F.R. § 20.609(e) are met, see 38 C.F.R. § 20.609(f), and 
because the attorney informed RO of the attorney fee 
agreement in June 1995, the requirements of 
38 C.F.R. § 20.609(h)(4) are met.  38 C.F.R. § 20.609(h)(4).  

As previously noted, by a December 18, 1998 decision, the 
Board granted entitlement to service connection for the cause 
of the veteran's death, thereby effectively granting 
entitlement to additional payments for burial benefits as a 
result of the veteran's death from service-connected 
disability.  The RO has retained 20 percent of the claimant's 
total past due benefits pending a determination by the Board 
for eligibility for payment of attorney fees from those past-
due benefits.  As such, the attorney is eligibility for the 
payment of 20 percent of $1,421 from additional burial 
benefits.  38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).


ORDER

Eligibility for payment of past-due benefits to the attorney 
by VA, in the amount of 20 percent of $1,421 for the awarding 
of additional burial benefits based on the veteran's death 
from service-connected disability, is granted.



		
	V. L. Jordan
Member, Board of Veterans' Appeals



 


